Citation Nr: 0813667	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  04-16 487A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously-denied claim of 
entitlement to service connection for pes planus.

2.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously-denied claim of 
entitlement to service connection for a throat disability.

3.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously-denied claim of 
entitlement to service connection for a right shoulder 
disability.

4.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously-denied claim of 
entitlement to service connection for residuals of a nose 
bleed.

5.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously-denied claim of 
entitlement to service connection for Graves' disease.

6.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously-denied claim of 
entitlement to service connection for residuals of a knife 
wound to the left knee.

7.  Entitlement to an increased (compensable) disability 
rating for service-connected foot fungus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from April 1945 to November 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of an October 2002 rating decision of the 
"Tiger Team" located at the Department of Veterans Affairs 
Regional Office (RO) in Cleveland, Ohio.  The Louisville RO 
has original jurisdiction over the case.



Procedural history

The claims to reopen

Service connection for pes planus, a right shoulder 
disability and residuals of a nose bleed was initially denied 
in a May 1947 rating decision, which the veteran did not 
appeal.  The veteran subsequently submitted additional 
evidence, and the RO again denied the claim on the merits in 
a January 1949 rating action.  The veteran did not perfect an 
appeal that decision.

Service connection for a throat condition was initially 
denied in an October 1985 rating decision and in a September 
1986 rating decision.  In September 1986, the RO also denied 
the veteran's claims of entitlement service connection for a 
knife wound to the left knee and Graves' disease.  He did not 
perfect an appeal of either decision.

The veteran filed to reopen the previously-denied claims in 
July 2001.  In the October 2002 rating decision, the RO 
determined that new and material evidence had not been 
submitted.  The veteran filed a notice of disagreement in 
regards to the October 2002 rating decision.  He requested 
review by a decision review officer (DRO).  The DRO conducted 
a de novo review of the claims and confirmed the RO's 
findings in an April 2004 statement of the case (SOC).  The 
appeal was perfected with the submission of the veteran's 
substantive appeal in May 2004.

In April 2008, a motion to advance this case on the Board's 
docket was granted.  See 38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900 (2007).

The increased rating claim

One issue previously on appeal, entitlement to service 
connection for foot fungus, was granted by the RO in a March 
2007 decision.  As will be detailed further in the REMAND 
portion below, in January 2008 the veteran filed a notice of 
disagreement (NOD) as to disability rating assigned in the 
March 2007 decision.  
A statement of the case (SOC) has not been issued as to that 
claim.  Accordingly, that issue is REMANDED to the RO via the 
VA Appeals Management Center (AMC) in Washington, DC.

Representation

The veteran was previously represented by a private attorney.  
The veteran revoked this power of attorney and appointed 
Disabled American Veterans (DAV) as his representative in 
December 2004.  DAV subsequently submitted argument to the 
Board on the veteran's behalf.  

Issues not on appeal

In May 2007, the veteran's former attorney filed with the RO 
what purported to be a NOD as to the assigned rating and 
effective date assigned for foot fungus in the March 2007 
decision..  However, as was noted by the RO, because the 
power of attorney had been previously revoked, the May 2007 
correspondence cannot constitute a valid NOD.  

As was discussed above, the veteran through his 
representative filed a NOD as to the assigned rating.  The 
veteran and his current representative have not, however, 
indicated disagreement with the effective date assigned for 
service connection for foot fungus.  Accordingly, that matter 
is not in appellate status and will be discussed no further 
herein.

In an October 2007 rating decision, the RO denied service 
connection for residuals of dengue fever.  To the Board's 
knowledge, the veteran has not expressed disagreement as to 
that decision.  That issue is therefore not in appellate 
status.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  In an unappealed January 1949 decision, the RO denied the 
veteran's claims of entitlement to service connection for pes 
planus, a right shoulder disability and residuals of a nose 
bleed.

2.  The evidence associated with the claims folder subsequent 
to the RO's January 1949 decision is not new and not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claims of entitlement to 
service connection for pes planus, a right shoulder 
disability and residuals of a nose bleed.

3.  In an unappealed September 1986 decision, the RO denied 
the veteran's claims of entitlement to service connection for 
a throat disability, Graves' disease, and a knife wound to 
the left knee.  

4.  The evidence associated with the claims folder subsequent 
to the RO's September 1986 decision is not new and not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claims of entitlement to 
service connection for a throat disability, Graves' disease, 
and a knife wound to the left knee.  

CONCLUSIONS OF LAW

1.  The January 1949 and September 1986 RO decisions which 
denied the veteran's claim of entitlement to service 
connection for pes planus, a throat disability, a right 
shoulder disability, residuals of a nose bleed, Graves' 
disease and a knife wound to the left knee are final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2007).

2.  Since the January 1949 RO decision, new and material 
evidence has not been received which is sufficient to reopen 
the claims of entitlement to service connection for pes 
planus, a right shoulder disability and residuals of a nose 
bleed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).

3.  Since the September 1986 RO decision, new and material 
evidence has not been received which is sufficient to reopen 
the claims of entitlement to service connection for a throat 
disability, Graves' disease, and a knife wound to the left 
knee.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).









	(CONTINUED ON NEXT PAGE)





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously-denied claim of 
entitlement to service connection for pes planus.

2.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously-denied claim of 
entitlement to service connection for a throat disability.

3.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously-denied claim of 
entitlement to service connection for a right shoulder 
disability.

4.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously-denied claim of 
entitlement to service connection for residuals of a nose 
bleed.

5.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously-denied claim of 
entitlement to service connection for Graves' disease.

6.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously-denied claim of 
entitlement to service connection for residuals of a knife 
wound to the left knee.

The veteran seeks service connection for pes planus, a throat 
disability, a right shoulder disability, residuals of a nose 
bleed, Graves' disease and a knife wound to the left knee.  
Implicit in his claims is the contention that new and 
material evidence which is sufficient to reopen the 
previously-denied claims has been received.

In the interest of economy, and because these six issues 
involve the application of identical law to similar facts, 
the Board will to the extent possible address them together.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  

The Veterans Claims Assistance Act of 2000 (the VCAA)  

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

For claims to reopen, such as the instant case, the VCAA 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

Therefore, the VCAA duty to notify currently applies to the 
issues on appeal; the standard of review and duty to assist 
do not apply to the claims unless they are reopened.  
See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  

The Board observes that the veteran was informed of the 
relevant law and regulations pertaining to his claims in a 
letter from the RO dated September 4, 2002 which specifically 
detailed the evidentiary requirements for service connection, 
including evidence of "a relationship between your current 
disability and an injury, disease, or event in service."  

With respect to notice to the veteran regarding new and 
material evidence, an additional VCAA letter dated December 
9, 2005 stated that "you were previously denied service-
connected for pes planus, [a] throat condition . . . [a 
]right shoulder condition, residuals of a nose bleed, and 
Graves['] disease, [and a] knife wound to the left knee . . .  
The appeal period for th[ose] decision[s] has expired and the 
decision[s are] now final."  The December 2005 letter 
notified the veteran that evidence sufficient to reopen the 
veteran's previously denied claims must be "new and 
material," closely mirroring the regulatory language of 
38 C.F.R. § 3.156(a).  Moreover, the December 2005 letter 
informed the veteran as to the reason his claims were 
previously denied: the pes planus and throat claims for lack 
of in-service disease or injury; and the right shoulder, 
residuals of a nose bleed, Graves' disease and knife wound to 
the left knee claims for lack of in-service disease or injury 
and no current disability.  As such, the veteran was 
adequately advised of the bases for the previous denials to 
determine what evidence would be new and material to reopen 
the claims.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
September 2002 and December 2005 VCAA letters.  Specifically, 
the veteran was advised in the December 2005 letter that VA 
would assist him with obtaining relevant records from any 
Federal agency, including records from the military, VA 
Medical Centers and the Social Security Administration.  

With respect to private treatment records, the December 2005 
letter informed the veteran that VA would make reasonable 
efforts to obtain relevant records not held by any Federal 
agency.  Included with both the September 2002 and December 
2005 letters were copies of VA Form 21-4142, Authorization 
and Consent to Release Information, a release for the veteran 
to sign and return so that VA could obtain private records on 
his behalf.  The December 2005 letter further emphasized: 
"If the evidence is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide or, or VA cannot otherwise get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency" [Emphasis as in 
original].  

The Board notes that the December 2005 VCAA letter 
specifically requested of the veteran: "If there is any 
other evidence or information that you think will support 
your claim[s], please let us know.  If you have any evidence 
in your possession that pertains to your claim[s], please 
send it to us."  This request complies with the requirements 
of 38 C.F.R. § 3.159 (b) in that it informed the veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO. 

The veteran was not provided complete notice of the VCAA 
prior to the initial adjudication of his claims, which was by 
rating decision in October 2002. The Board is of course aware 
of the decision of the United States Court of Appeals for 
Veterans Claims (the Court) in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), which appears to stand for the proposition 
that VCAA notice must be sent prior to adjudication of an 
issue by the RO.

Crucially, the veteran was provided with additional VCAA 
notice through the December 2005 VCAA letter and his claims 
were readjudicated in the March 2007 SSOC, after he was 
provided with the opportunity to submit evidence and argument 
in support of his claims and to respond to the VA notice.  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the veteran in proceeding to 
consider his claims.  Indeed, the veteran has pointed to no 
prejudice resulting from the timing of the VCAA notice. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  The veteran in this case seeks to reopen a 
previously denied claim of entitlement to service connection.  
Because service connection claims are comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
those claims.  Therefore, upon receipt of an application for 
a service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claims and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claims as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
The veteran's claim of entitlement to service connection was 
initially denied based on elements (2), existence of a 
disability, and (3), connection between the veteran's service 
and the claimed disability.  As explained above, he has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to those crucial elements.  

With respect to elements (4) and (5), the veteran was 
provided notice as to degree of disability and effective date 
in a letter from the RO dated March 20, 2007.  The letter 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  With respect to 
effective date, the letter instructed the veteran that two 
factors were relevant in determining effective dates: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.  

In any event, elements (4) and (5) are rendered moot via the 
RO's denial of the reopening of the veteran's claims.  In 
other words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned for the claims. 

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for benefits under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has declined the option of a personal 
hearing.

Accordingly, the Board will proceed to a decision as to the 
claims to reopen.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).  

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2007).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claims and present the reasonable 
possibility of substantiating the claims.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2005)].  This change in the law pertains only to claims 
filed on or after August 29, 2001.  Because the veteran's 
claim to reopen was initiated in July 2001, the revised 
regulations are inapplicable to the present appeal.  The 
regulation applicable to this case is set forth in the 
paragraph immediately following.

For the purpose of this case, new and material evidence is 
defined as evidence not previously submitted to agency 
decision-makers that bears directly and substantially upon 
the specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

When the veteran's claims for pes planus, a throat 
disability, a right shoulder disability, residuals of a nose 
bleed, Graves' disease and a knife wound to the knee were 
initially denied, the following evidence was of record.

Service medical records show that the veteran reported a sore 
throat once in April 1945.  No diagnosis was made at that 
time.  In August 1946, the veteran presented with a nose 
bleed out of the left nostril.  X-rays of the sinuses were 
normal.  The examiner's initial impressions were of 
sinusitis, "possible tuberculosis," and "early Graves' 
disease without goiter suggested by nervousness, sweats, 
weight loss and fever."  The final diagnosis was 
"undiagnosed condition manifested by nose bleed."  

The veteran was hospitalized for a few days, with the 
examiner noting in progress notes that the veteran was 
"asymptomatic since he has been on the ward."  The 
veteran's blood cholesterol was low, and the examiner noted 
such was "a little suggestive of Graves' disease."  
However, upon his discharge it was noted that "all studies 
negative.  Feels well."  

In a report of medical history in connection with his service 
discharge examination in October 1946, the veteran reported 
that he ruptured a vein in his nose a few months prior.  
Residuals of a nose bleed or Graves' disease were not 
identified upon examination.  The veteran reported no throat 
symptoms, and no throat disability was identified during the 
October 1946 examination. 

The veteran made no complaints as to pes planus, a right 
shoulder disability and a knife wound to the knee during 
service, and no such conditions were identified during the 
October 1946 separation examination.  

The veteran was diagnosed with tonsillitis in May 1947, 
almost a year after separation from service.  Pes planus and 
chronic pharyngitis were first identified in a May 1948 VA 
outpatient record, almost two years after separation from 
service.  

The initial denial of the claims of entitlement to service 
connection for a right shoulder disability, residuals of a 
nose bleed, Graves' disease and a knife wound to the left 
knee was predicated on lack of a current disability, as well 
as no evidence of in-service disease [Hickson elements (1) 
and (2)].  Hickson element (3), medical nexus, was also 
necessarily lacking for these claims.

The initial denial of the claims of entitlement to service 
connection for pes planus and a throat disability was 
predicated on the absence of evidence of an in-service 
disease or injury [Hickson element (2)].  Hickson element 
(3), medical nexus, was also necessarily lacking for these 
claims.  

The most recent decision denying entitlement to service 
connection for pes planus, a right shoulder disability and 
residuals of a nose bleed was the January 1949 rating 
decision.  That decision was not appealed and is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2007).

The most recent decision denying entitlement to service 
connection for a throat disability, Graves' disease and a 
knife wound to the left knee was the September 1986 rating 
decision.  That decision also was unappealed and is final.

As explained above, the veteran's claims for service 
connection may be reopened if he submits new and material 
evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2007).  
Therefore, the Board's inquiry will be directed to the 
question of whether any additionally received (i.e. after 
January 1949 for the claims for pes planus, a right shoulder 
disability and residuals of a nose bleed; and after September 
1986 for the claims for a throat disability, Graves' disease 
and a knife wound to the left knee) evidence bears directly 
and substantially upon the specific matters under 
consideration, namely the elements were previously lacking.  

The evidence added to the veteran's claims folder since the 
last final decisions consists of a letter written from the 
veteran to his mother during service indicating that he was 
hospitalized, a newspaper clipping, a lay statement from 
K.W.R., medical treatise evidence, duplicate copies of the 
veteran's service records and certain VA outpatient treatment 
records which had been previously considered by the RO, 
updated VA outpatient treatment records, a May 2004 VA 
examination report and the veteran's numerous written 
statements.  

The copies of the veteran's service records are not new in 
that they were of record and were considered by the RO in the 
initial adjudication of the veteran's claims for service 
connection.  

The letter from the veteran to his mother dated in August 
1946 indicates that he was in the hospital because he was 
hurt while working on a ship.  This letter can be considered 
new in that it was not associated with the claims folder 
prior to issuance of the January 1949 and September 1986 
rating decisions.  However, the letter is 
cumulative and redundant of evidence previously of record, 
namely service medical records which document an in-service 
hospitalization, and is thus not so significant that it must 
be considered in order to fairly decide the merits of the 
claims.

With respect to the veteran's own statements, which are to 
the effect that he has various claimed disabilities  and that 
such are related to his military service, these statements 
are essentially reiterations of similar contentions raised in 
connection with his previous claims and were previously 
considered by the RO.  These statements are not new.  See 
Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

Moreover, lay persons without medical training, such as the 
veteran, are not competent to opine on medical matters such 
as diagnosis and etiology.  In Moray v. Brown, 5 Vet. App. 
211 (1993), the Court noted that laypersons are not competent 
to offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court noted "[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 38 
U.S.C.A. 5108."

The newspaper clipping and the June 2003 lay statement from 
K.W.R. concern matters which are irrelevant to the matter of 
a current diagnosis of a right shoulder disability, residuals 
of a nose bleed, Graves' disease and a knife wound to the 
left knee and the presence of such in service (see Evans, 
supra); or the presence of pes planus and a throat disability 
in service.  They are therefore not material to the claims.

The veteran also submitted medical treatise evidence 
concerning various thyroid conditions, including Graves' 
disease.  Medical treatise evidence which is general, 
speculative or inconclusive cannot support a claim.  See 
Sacks v. West, 11 Vet.App. 314 (1998).  This applies to the 
treatise evidence submitted by the veteran, which in no way 
pertains to his specific circumstances.  See also Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  Thus, while the medical treatise 
evidence is new, it is not material, as it is too general and 
inconclusive to raise a reasonable possibility of supporting 
the veteran's claim for Graves' disease.

Recent VA medical records document ongoing medical treatment 
for various unrelated health issues.  These reports, though 
new, do not indicate that the veteran has any current pes 
planus, throat disability, right shoulder disability, 
residuals of a nose bleed, Graves' disease or knife wound to 
the left knee.  These medical records therefore are not 
material to those claims.
 
The veteran presented for a VA examination in May 2004.  The 
examiner determined that "There currently is insufficient 
clinical evidence to support a diagnosis of Graves' disease 
and there are certainly no evidence at this time of Graves' 
disease.  Additionally, there are no residuals at this time 
from epistaxis [nose bleed] and there is no evidence of 
chronic sinusitis or allergic rhinitis related to nosebleeds 
or throat condition."  Such evidence, which works against 
the veteran's claims is not material.  See Villalobos v. 
Principi, 3 Vet. App. 450 (1992) [evidence that is 
unfavorable to a claimant is not new and material].

In short, the additionally added evidence does not serve to 
establish, or even suggest, that the veteran has a current 
diagnosis of a right shoulder disability, residuals of a nose 
bleed, Graves' disease and a knife wound to the knee and the 
presence of such in service; or that pes planus or a throat 
disability were present in service.  The evidence submitted 
subsequent to the January 1949 denial of the claims for pes 
planus, a right shoulder disability and residuals of a nose 
bleed and after the September 1986 denial of the claims for a 
throat disability, Graves' disease and a knife wound to the 
left knee is therefore cumulative and redundant of the 
evidence of record at the time of the last final denials, and 
it therefore does not raise a reasonable possibility of 
substantiating the claims.  See 38 C.F.R. § 3.156 (2001).  

Accordingly, new and material evidence has not been 
submitted, and the claims for entitlement to service 
connection for pes planus, a throat disability, a right 
shoulder disability, residuals of a nose bleed, Graves' 
disease and a knife wound to the left knee are not reopened.  
The benefits sought on appeal remain denied.  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), [a veteran 
seeking disability benefits must establish a connection 
between the veteran's service and the claimed disability].


ORDER

The request to reopen the previously denied claim of 
entitlement to service connection for pes planus is denied.

The request to reopen the previously denied claim of 
entitlement to service connection for a throat disability is 
denied.

The request to reopen the previously denied claim of 
entitlement to service connection for a right shoulder 
disability is denied.

The request to reopen the previously denied claim of 
entitlement to service connection for residuals of a nose 
bleed is denied.

The request to reopen the previously denied claim of 
entitlement to service connection for Graves' disease is 
denied.

The request to reopen the previously denied claim of 
entitlement to service connection for a knife wound to the 
left knee is denied.


REMAND

7.  Entitlement to an increased (compensable) disability 
rating for service-connected foot fungus.  

As was described in the Introduction above, in March 2007 the 
RO granted service connection for foot fungus and assigned a 
noncompensable disability rating.  
The veteran through his representative has since expressed 
disagreement with the disability rating assigned in that 
determination.  See the January 16, 2008 Appellant's Brief.  

The Board construes the statement made by the veteran's 
representative as a timely notice of disagreement with the 
March 2007 rating decision.  See38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.201, 20.301, 20.302 (2007); see also 
EF v. Derwinski, 1 Vet. App. 324, 326 (1991) [VA must 
liberally construe all documents filed by a claimant].    

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that where a notice of disagreement is filed but a SOC has 
not been issued, the Board must remand the claims to the 
agency of original jurisdiction so that a SOC may be issued.  

In view of the foregoing, the increased rating issue is 
REMANDED to the Veterans Benefits Administration (VBA) for 
the following action:

After providing any appropriate 
VCAA notice, VBA should issue a SOC 
pertaining to the issue of the 
veteran's entitlement to a 
compensable disability rating for 
service-connected foot fungus.  In 
connection therewith, the veteran 
should be provided with appropriate 
notice of his appellate rights.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


